SCHWELB, Associate Judge,
dissenting.
In my opinion, Cosio received ineffective assistance from his trial counsel and, as a result, lost an opportunity to undermine and possibly to shatter the credibility of the principal witness against him. I conclude that he is entitled to a new trial. Accordingly, I respectfully dissent.
I.
INTRODUCTION
Six years ago, on July 17, 1998, Cosio was convicted by a jury of taking indecent liberties with his younger half-sister, A.A., carnal knowledge of A.A., and three counts each of first degree and second degree child sexual abuse of A.A. On December 7, 1998, Cosio was sentenced to serve a cumulative prison term of thirty-three years to life.1 On March 22, 2002, through his *185present counsel, Cosio filed a motion pursuant to D.C.Code § 23-110 (2001), to vacate his sentence, claiming that his trial counsel was constitutionally ineffective. On November 21, 2002, following an evi-dentiary hearing, the trial judge denied the motion in a written order. Cosio has filed consolidated appeals from his conviction and from the order denying his § 23-110 motion.
The transcript in this case reveals that at the trial, A.A. obviously came across as a believable and sympathetic witness, and the defense had little success in challenging her credibility. This was so in spite of two aspects of the case that made it most unusual. First, the initial alleged sexual abuse of A.A. (Round I) occurred, according to her, when she was seven years old, at which time she and five other family members were all living in the same room. The subsequent abuse, when A.A. was eleven to fourteen (Round II), allegedly occurred with A.A.’s mother and siblings in adjoining rooms. Nevertheless, no family member ever gave any indication that he or she was aware that A.A. was being abused, and no witness corroborated A.A.’s account at trial.
Second, and most importantly for purposes of this appeal, for a period of seven years, A.A. did not reveal the alleged abuse to anyone — not to her mother; not to her older sister, E.A., to whom she was very close and who disliked Cosio; not to the principal or to any staff member at her boarding school; and not to anyone at her school in the District. She finally related her allegations in late 1997 to Michael Ledesma, a young attorney whom she had known only for a few weeks, who was tutoring her, on whom she apparently had a crush, and who was evidently on hostile terms with Cosio.2
A.A. testified that throughout the seven-year period, her failure to report the abuse was attributable to her fear of Cosio who, according to A.A., had beaten and mistreated her. At the trial, Cosio’s counsel — by his own admission at the subsequent § 23-110 motions hearing — failed to focus on the question whether anyone had seen Cosio and A.A. together and could testify regarding the nature of their relationship, or regarding whether A.A. was in fact, or appeared to be, afraid of Cosio as the prosecution alleged. At the hearing on the ■ § 23-110 motion, on the other hand, Cosio’s present attorney produced four witnesses who had observed A.A. interact with Cosio. These witnesses testified that A.A. liked to visit her half-brother and to be with him, that she spent time with him when there was no need to do so, and that she consistently acted affectionately towards him; in other words, she evidently liked him. The cordial relationship between the two of them could not readily be reconciled with A.A.’s proclaimed fear of Cosio or with her description of him, at trial, as an enemy and persecutor whom she claimed to have forgiven in conformity with a biblical directive.
Because, as trial counsel effectively acknowledged, he conducted an incomplete and inadequate investigation and failed to grasp the critical nature of the “fear” issue, the relevant testimony of these wit*186nesses was not adduced at the trial. Further, the information was not used by the defense to cross-examine A.A. Trial counsel’s failure to detect his opportunity to exploit the Achilles heel of the prosecution’s case — A.A.’s silence over a seven-year period, supposedly generated by fear of Cosio — gave the prosecution a free ride with respect to A.A.’s credibility, and this resulted in a dramatically different trial from the one that would have taken place if counsel had detected, and had gone for, the jugular. For these reasons, on which I elaborate below, I conclude that Cosio’s trial attorney was constitutionally ineffective. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
I also conclude, in part but not exclusively for reasons set forth in the majority opinion, that the trial judge abused her discretion by excluding from evidence a medical record of a physical examination of A.A. which was performed on October 5, 1993, some three years after the first alleged penetration of her vagina by Cosio. See Part V, infra. This examination reflected that the condition of A.A.’s genitalia was “normal.” In my opinion, the record of this examination should have been admitted into evidence. Because I would order a new trial for other reasons, I need not and do not reach the question whether what I regard as an erroneous evidentiary ruling was prejudicial or, as the majority asserts, harmless.
II.
THE TRIAL
Because my sense of this case and my emphasis differ markedly from Judge Fer-ren’s, I think it best to state the facts in my own way. As is so often true, the devil is in the details, some of which I view as far more important than the majority does.
A. The case for the prosecution.
A.A. testified at the trial that when she was seven years old, she and her family — • her mother, her sister and two brothers, her half-brother Richard (Cosio) and A.A. — lived together in a crowded efficiency apartment in northwest Washington, D.C. All six of the family members slept together in the living room. A.A. related that before she met her half-brother, who was then eighteen or nineteen years of age, and who had come to Washington, D.C., from Peru, she “thought he was like an angel having a robe and flying in the air.” When Richard3 joined the family, however, he did not live up to his angelic image. Instead, Richard treated A.A. and her siblings “bad,” and he “would hit us and stuff.” But “hit[ting] and stuff’ was not all. A.A. testified that one night, with the lights off in the apartment, and with the whole family apparently in the room, perhaps asleep, Richard moved towards A.A. from behind, touched her on the breasts, and finally put his erect penis in A.A.’s vagina. According to A.A., Richard had his hand over her mouth and prevented her from saying anything. A.A. believed that Richard subsequently engaged in similar abuse more than once during the family’s residence in the efficiency apartment, all of this having occurred when she was about seven.
A.A. testified that she did not report the first incident, or any later abuse, to her mother because, simply stated, she was afraid of Richard:
Q. Did you tell anyone?
*187A. No, sir.
Q. You didn’t tell your mother?
A. No, sir.
Q. Why not?
A. Because I was afraid.
Q. What were you afraid of?
A. I was afraid of him. I was afraid that she wouldn’t believe me.
Q. When you say you were afraid of him, what exactly were you afraid of?
A. If I went to my mom, that I don’t think she will believe me, and then after she will say something to him and then after he will like hit me or something like that.[4]
Following the school year during which this first round of alleged abuse took place, A.A. and three of her siblings were sent to the Mount Ann Mission School in Virginia. There, according to A.A.’s testimony, she tried not to think about the abuse at all. Although she was now approximately an eight-hour drive away from Richard and not in any immediate danger from him, A.A. did not reveal her harrowing experience to anybody:
Q. Did you tell anyone what he had done?
A. No, sir.
Q. Why not?
A. Because I was too afraid.151
When A.A. was about ten years old, she and two siblings left Mount Ann Mission School and returned to Washington, D.C. The family eventually moved to a two-bedroom apartment. According to A.A., Richard again began to abuse her sexually at this apartment when she was eleven years old. He again touched her breasts, again placed his penis in her vagina, thrust in and out, and apparently ejaculated. A.A. testified that following the resumption of this unwelcome sexual activity, the abuse continued for several years and occurred on a number of occasions each year while she was eleven, twelve, thirteen and fourteen years of age. On one occasion, Richard also engaged in anal intercourse with A.A. The last sexual encounter, according to A.A., occurred around Richard’s birthday, on October 27,1997.
Throughout this second and protracted period of alleged abuse, A.A. again failed to report Richard’s actions to anyone:
Q. After that time when you were going into the fifth grade, did Richard hit you any more?
A. No, sir.
Q. Did you tell anybody that the sexual abuse had started again?
A. No, sir.
Q. Why not?
A. I was too afraid.
Q. Afraid of what?
A. Afraid of him.165
*188Although she was very close to her older sister, E.A., and although E.A. disliked and resented Richard, A.A. did not tell her about the abuse because “I mean I was scared.” E.A. did not return to Washington from Mount Ann Mission until 1996, so A.A. was still too afraid of Richard, two years after the “second round” of alleged abuse began, to confide in her older sister about it.
In the fall of 1997, A.A. met Roseanne Medina and Michael Ledesma, two young attorneys who were briefly married to one another,7 and who began to tutor A.A. According to A.A., Richard objected to the tutoring, apparently because A.A. would come home too late and because he apparently suspected possible improprieties between Ledesma and A.A. Cosio believed that A.A. had a “crush” on the young lawyer and that she wanted to spend as much time as possible with Mr. Ledesma. Cosio wished to put an end to A.A.’s relationship with a man twice her age. Mr. Ledesma became A.A.’s guardian for a time, visited her on three occasions at Mount Ann Mission School (where she was once again a student), took her shopping, and gave her money to purchase Christmas presents for her family.
One day, after having known Mr. Ledes-ma for several weeks, A.A. tearfully related to him that Richard had been sexually abusing her. She explained that she finally made the revelation at this time because “like he was a lawyer and his wife was a lawyer and stuff, they could try to find me help or something.” This was the first time that A.A. had told anybody about the alleged abuse. Mr. Ledesma separated from his wife approximately two months after A.A. reported Cosio’s alleged criminal conduct.
After making her allegations to Mr. Le-desma, A.A. was interviewed by the police and examined at Children’s Hospital by Beverly Lindsay, M.D., a pediatrician who later became a witness for the prosecution. Dr. Lindsay testified that A.A. had two cleaves in her hymen, and that these cleaves were “highly suggestive of [A.A.’s having been] sexually abused.” Dr. Lindsay acknowledged, however, that the condition of A.A.’s hymen could have been caused by any large foreign object, and not just by a penis:
Q. It was a foreign object that did so; correct?
A. I would not be able to say what it was. The only thing I say is something. I cannot say if it [was] foreign to her or what.
Q. So you can’t say what it was, therefore,—
A. I cannot say what it is that entered into her vagina. The only thing I can say is something entered into her vagina that caused these cleaves.
Dr. Lindsay was not asked, and did not opine, whether the condition of A.A.’s hymen was consistent with regular and repeated sexual intercourse over a period of years.8 The absence of evidence on this *189subject was significant, for according to A.A., the abuse had been going on for a very long time.
B. The defense case.
Jose Garcia and Nora Carnathan both worked with Cosio at International Data Products (IDP) in suburban Maryland, and each testified as a character witness on Cosio’s behalf. Mr. Garcia and Ms. Carna-than described Cosio as a law-abiding person with a good reputation. Neither witness knew what Cosio may or may not have done in the privacy of his home. No questions were asked of either witness regarding the relationship between Cosio and A.A.
John Adams, M.D., who was qualified as an expert in forensic pathology and interpretation of medical records, testified that the findings based on A.A.’s December 1997 medical examination, which had been prepared by Dr. Lindsay, indicated that A.A. suffered penetrating injuries nonspecific to sexual abuse; in other words, the penetration could have been effected by a penis, but a penis was not necessarily involved. Dr. Adams explained that unless semen was present, there are “few medical findings or medical evidence that [are] specific for sexual abuse.” According to Dr. Adams, the findings in 1997 that A.A. had an “abnormal hymen” or a “cleft in the hymen” were specific as to trauma, but did not establish sexual abuse. Dr. Adams stated that these clefts could have been caused “by any kind of foreign object, be it a penis, be it a finger, be it any firm or rigid foreign object ... there [was] nothing that [proved that] this injury was done by a penis.”
Dr. Adams also testified that it is important to measure the hymenal opening (which was not done in A.A.’s case) because the opening is usually small in a child. If the opening had been measured, and if tears were visible, “then it [would be] more likely there ha[d] been vaginal penetration with a human penis.” According to Dr. Adams, the injuries to her hymen had healed without causing a larger hymenal opening. This was consistent, in the witness’ opinion, with a single instance, as opposed to repeated episodes, of hyme-nal trauma. The prosecution claimed, of course, that Cosio had intercourse with A.A. frequently over a period of several years.
The defense also sought to elicit Dr. Adams’ testimony regarding the record of an examination of A.A. in October 1993, some three years after the initial period of abuse began. According to this record, the condition of A.A.’s hymen and genitalia was determined to be normal. The trial judge excluded this testimony. See Part V, infra.
III.
THE § 23-110 MOTION
A. The evidence.
In his § 23-110 motion, Cosio alleged that his trial counsel had been constitutionally ineffective by fading to interview readily available witnesses regarding information which contradicted the government’s theory, and AA.’s testimony, that for seven years, A.A. failed to reveal the alleged abuse primarily because she was afraid of Cosio. Cosio’s attorney presented four affidavits in support of the motion. The affiants — Rafael Villatoro, Erick Estrada, Henry Estrada and Jose Garcia— had worked with Cosio at IDP, where they had ample opportunity to observe the interaction between A.A. and Cosio. Each affirmed that A.A. was, in essence, affectionate, friendly, at ease and eager to be *190with her older half-brother, in striking contrast to the government’s depiction of A.A. as fearful and apprehensive of him.9 After the government had responded to Cosio’s motion, the trial judge issued an order setting a hearing. The judge wrote that trial counsel had failed to explain “why he chose not to corroborate the fabrication defense with evidence that, prior to [AA.’s] relationship with Michael Ledes-ma, she appeared not to have any fear of [Cosio].”
At the hearing, which was held on September 12, 2002, the court heard testimony from Rafael Villatoro, Erick Estrada, Henry Estrada, Roxanna Fuster and Cosio’s trial counsel. All four coworker witnesses described a relationship between A.A. and Cosio that was anything but tense or fearful. Specifically, Henry Estrada testified that- A.A. was “playful” with Cosio when she visited him at work; that they would share a laugh; that she would greet him with a “kiss on the cheek” and a hug; and that they were “very comfortable” together.
Roxanna Fuster, Cosio’s supervisor, testified that she gave A.A. permission to come to the IDP offices — indeed, A.A. herself requested the permission — “[a]nd then she herself approached me and asked me is it okay that she can be at the lab or at one of the offices, if it was okay for her to stay, and I said yes.” Ms. Fuster understood that A.A. was “bored at home” and wanted to come to the offices to “hang around Richard.” According to Ms. Fus-ter, A.A. would take a bus from the District out to IDP’s offices in Gaithersburg, Maryland; she frequently did so after school. During the summer months, A.A. would sometimes stay at the office with her brother all day. In other words, this was not a scenario in which A.A. was being forced to be with Richard. On the contrary, A.A. actively sought to be with a man whom, according to her testimony and the government’s theory of the case, she had feared for years because he had sexually abused her. Ms. Fuster testified that “[t]o me she was there out of her own will; I mean, she came on the bus, she was there — she wanted to be there; she told me she wanted to be there....”10
As a supervisor, Ms. Fuster had “plenty of opportunity” to observe the interaction between A.A. and Cosio. Ms. Fuster would also often talk, one-on-one, with A.A. She described A.A. as a “very happy girl” who had a “friendly, normal, healthy relationship” with Cosio. Ms. Fuster never sensed that A.A. was afraid of Cosio, or uncomfortable around him in any way.
Ms. Fuster also observed that A.A. and Cosio enjoyed the same cordial relationship when they were together outside the office, e.g., at company picnics and at holiday parties. On one occasion, Cosio and A.A. came to Ms. Fuster’s home to assist with some maintenance projects. Ms. Fuster had not requested that A.A. accompany Cosio, but A.A. came. This visit occurred during the summer of 1997, a few months before A.A. met Mr. Ledesma.
Rafael Villatoro and Erick Estrada provided accounts of the relationship between A.A. and Cosio which paralleled the descriptions given by Henry Estrada and *191Roxanna Fuster. Erick Estrada recalled that A.A. and Cosio would “joke together”; “smile at each other”; and that A.A. would greet her brother affectionately with a kiss on the cheek. Mr. Villatoro testified that A.A. had a “friendly” relationship with Co-sio and “always wanted to be with him,” and would “put her arm ... over Richard’s shoulder” when sitting next to him. A.A. never appeared nervous in Cosio’s presence.11
The government’s only witness at the hearing was Cosio’s trial attorney. Counsel testified that he knew, from the government’s Drew motion, see note 5, supra, that the government’s principal explanation of A.A.’s failure to report the alleged abuse would be that A.A. feared reprisal from Cosio. He acknowledged that “the fear issue is an important, issue.” In spite of this, trial counsel did not direct his investigator to discuss with Cosio’s coworkers at IDP the question whether A.A. ever acted in a way that suggested that she was afraid of Cosio. Rather, he directed the investigator to interview these individuals to determine whether they were potential character witnesses who could show that Cosio was a hard-working individual — a useful inquiry, perhaps, but one that was less essential to the defense than questions regarding the relationship between A.A. and Cosio would have been.
Trial counsel further testified that, about one month before the trial, he had suddenly been called away from Washington, D.C., to his native Texas following the tragic death of his brother-in-law in an automobile accident. Counsel had to stay in Texas for more than a week, and he did no substantial legal work during this period. After counsel’s return, he filed a motion for a continuance of the trial, but his request was denied. Counsel explained that he would have investigated the case further if his motion had been granted. He explained that much of his investigation had been done before he left for Texas, but that “sometimes you get the most important piece of investigative — defense investigation at the end.”
At trial, the government emphasized A.A.’s alleged fear of Cosio, and the effect of that fear on A.A.’s readiness (or lack thereof) to disclose the alleged abuse, throughout its case: in its opening statement, in A.A.’s testimony, in Dr. Lindsay’s testimony, and in the prosecutor’s closing and rebuttal arguments. At the § 23-110 motions hearing, trial counsel was forthright about his failure to confront this issue adequately at trial, conceding that he did not present any testimony or evidence relating to the question whether A.A. was, or appeared to be, afraid of Cosio. Counsel also conceded that this issue was critical to A.A.’s overall credibility, and would therefore have been important to the defense case:
Q. I mean, wouldn’t you say that if it could have been proven that, through witnesses, that they had a cordial, friendly, open public relationship, that that would have gone some distance in rebutting the picture of physical abuse and fear that [A.A.] had portrayed?
A. Yes.
[[Image here]]
Q. “But ... you [did not] address the issue of whether or not she had a public appearance of being fearful of this man based on witness testimony, correct?
A. That’s right.
*192Q. And indeed, it would be helpful for a closing argument — since closing arguments are, by necessity, arguments on evidence — to have evidence in the form of testimony, or anything else that is permissible, on the issue of whether or not there was a fear factor between her and Mr. Cosio, correct?
A. Correct.
Q. And that would not only throw into question the whole issue of her delay in disclosure, but also throw into question her credibility in that she had very forthrightly said she was afraid of him because of the beatings, correct?
A. Yes.
B. The judge’s ruling.
The trial judge denied Cosio’s § 23-110 motion in a written order. According to the judge, trial counsel conducted a thorough investigation aimed at establishing a “fabrication” defense and developed a “coherent defense theory” based on Cosio’s good character and A.A.’s relationship with Le-desma. In the judge’s opinion, counsel did not regard the fear issue as an important one.12 Therefore, the judge believed, trial counsel did not consider using the testimony of Cosio’s coworkers to rebut the allegation that A.A. feared Cosio. The judge also concluded that A.A.’s fear of Cosio “was not critical to the government’s case or a central theme,” and was not a factor in A.A.’s silence from 1994 to 1997.13 The judge further reasoned that if the coworkers’ evidence at the § 23-110 hearing had been presented at trial, “[t]he prosecutor could have used their testimony about how much A.A. seemed to like her brother and seemed to enjoy spending time with'him to argue that she had no motive to fabricate a story against him.” In other words, the judge opined, “[h]ad the defense strategy been different, the prosecution strategy would have been different as well”; the judge apparently believed that if defense testimony regarding the cordiality between A.A. and Cosio had been introduced into evidence, then the government’s account of the role of fear in A.A.’s seven-year silence might have been different from what it was at the trial.
IV.
LEGAL ANALYSIS
A. Standard of review.
On appeal, the trial court’s determination whether counsel was ineffective presents a mixed question of law and fact. Bowman v. United States, 652 A.2d 64, 73 (D.C.1994); Byrd v. United States, 614 A.2d 25, 30 (D.C.1992). The trial court’s factual findings must be sustained unless they lack evidentiary support in the record. See D.C.Code § 17-305 (2001); Super. Ct. Civ. R. 52(a). The trial judge’s legal conclusions are reviewed de novo. Byrd, 614 A.2d at 30; in particular, “we owe no deference to the trial court’s legal conclusion as to whether counsel was deficient.” United States v. Little, 851 A.2d 1280, 1288 n. 10, (D.C.2004). Because ineffective assistance of counsel claims impli*193cate a basic constitutional liberty, this court has recognized that “the standard-of-review calculus must take into account this important reality.” Frederick v. United States, 741 A.2d 427 (D.C.1999); see also Griffin v. United States, 618 A.2d 114, 118 (D.C.1992) (discussing appropriateness of more searching appellate review where basic liberties are at issue). In my opinion, we should therefore examine the trial judge’s decision more critically than it has been evaluated by the majority.
B. The substantive standard.
The right to counsel secured by the Sixth Amendment protects a criminal defendant’s fundamental right to a fair trial. Gideon v. Wainwright, 372 U.S. 335, 342-43, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); Kimmelman v. Morrison, 477 U.S. 365, 377, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986). The defendant is entitled not merely to counsel, but to the effective assistance of counsel. Strickland, 466 U.S. at 686, 104 S.Ct. 2052; McMann v. Richardson, 397 U.S. 759, 771 n. 14, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970). This right “may in a particular case be violated by even an isolated error of counsel if that error is sufficiently [serious].”14 Murray v. Carrier, 477 U.S. 478, 496, 106 S.Ct. 2639, 2678, 91 L.Ed.2d 397 (1986).
In order to prevail on a claim of ineffective assistance of counsel, Cosio must show that his trial counsel’s performance was “deficient.” He must demonstrate that his attorney’s errors or omissions were “so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment,” and that counsel’s ineffectiveness so prejudiced the defense “as to deprive the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687, 104 S.Ct. 2052. The court’s “scrutiny of counsel’s performance must be highly deferential.” Id. at 689, 104 S.Ct. 2052. “[Strategic choices made after thorough investigation of law and facts relevant to plausible options are virtually unchallengeable.” Id at 690, 104 S.Ct. 2052. But where counsel has made a choice not on the basis of strategic considerations, but because he failed to recognize that a different choice was available, substantially less deference is due. Kimmelman, 477 U.S. at 384-85, 106 S.Ct. 2574; Chatmon v. United States, 801 A.2d 92, 108-09 (D.C.2002).
Even if counsel’s representation was deficient, Cosio must show that, but for trial counsel’s errors, there is a “reasonable probability” that the result of the trial would have been different. Strickland, 466 U.S. at 694, 104 S.Ct. 2052. The “defendant need not show that counsel’s deficient conduct more likely than not altered the outcome of the case.” Id. at 693, 104 S.Ct. 2052. A “reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.Ct. 2052. Given trial counsel’s effective acknowledgment that he did not recognize the significance of the “cordial relations” evidence that he failed to gather and use, the court’s confidence in the outcome of the case has been, or at least ought to be, substantially undermined. Cosio may (or may not) be guilty, but the adversarial system has not worked in this case as it should have worked. As I see the case, Cosio is serving a very long sentence without the credibility of his accuser having been tested as it could and should have been.
C. Deficient 'performance.
Cosio acknowledges that his attorney conducted an extensive pretrial investiga*194tion, including interviews with Cosio’s mother, brothers, sister E.H., friends, teachers, and coworkers. Cosio’s allegation of deficient performance centers on one issue and one issue only — counsel’s failure to contest the prosecution’s theory (and A.A.’s testimony) that, for seven years, she did not reveal the alleged abuse by Cosio because she was afraid of Cosio. I agree with Cosio that this failure constituted ineffective assistance.
Counsel's error in not challenging the notion that A.A. feared Cosio may perhaps be characterized as “isolated,” Murray, 477 U.S. at 496 106 S.Ct. 2639, 2678, but it was central to Cosio’s defense. The case for the prosecution hinged on the credibility of Cosio’s accuser. If A.A.’s credibility could have been undermined, then Cosio would have been far less likely to be convicted. Yet A.A. proclaimed her fear of Cosio, and her belief that he had persecuted her, while behaving, at least until she developed a relationship of some kind with Ledesma, as if she liked Cosio and was not afraid of him at all.
The principal difficulty with the government’s case was that, for seven years, A.A. had failed to disclose to anybody the atrocious acts to which she had allegedly been subjected by her older half-brother.15 The trial judge indicated in her order denying the § 23-110 motion that Mr. Ledesma may have been the first adult whom A.A. could trust, and that this was why she related to him allegations that she had not previously communicated ■ to anyone else. There is, however, little if anything in the record to support this notion. Even if one discounts A.A.’s mother (with whom A.A. evidently had a difficult relationship), A.A. had substantial contacts with responsible adults to whom she could have complained of what was allegedly happening to her. There were the principal and instructors at Mount Ann Mission School; indeed, the principal of that institution testified as a prosecution witness at Cosio’s trial. A.A. would surely not have been in danger of reprisal from Cosio if she had made her disclosure at a school located so far from Cosio’s residence. There were also teachers and staff members at A.A.’s school in the District to whom A.A. could have reported the abuse. Moreover, AA’s sister, E.A., who is four years older than A.A, was eighteen years of age when A.A. was allegedly being abused at the age of fourteen. A.A. testified that she and E.A. were very close and that E.A. did not like Richard. A.A.’s failure to tell her older sister-confidante how their half-brother had been ruining her life was remarkable under the circumstances, and suggests, perhaps more strongly than AA’s failure to report Cosio’s alleged conduct to others, that the abuse may not really have happened.
Obviously, at trial, the government and A.A. would have to account for AA’s fail*195ure to report the alleged abuse. The principal explanation, proffered both by the prosecutor and the complaining witness, was A.A.’s alleged fear of Cosio. Contrary to the trial judge’s impression, and as I have demonstrated in this opinion, this was the prosecution’s main explanation for A.A.’s silence during the “second round” of alleged abuse in the period 1994-97, as well as during the “first round” when A.A. was seven years old. Trial counsel knew from the prosecution’s pretrial filings what the government’s position vis-a-vis A.A.’s silence would be. Nevertheless, counsel did not investigate or address the possibility that A.A. was not afraid of her half-brother.
Perfect hindsight is not a rare commodity, and we, as appellate judges, must be careful not to expect an attorney to anticipate or detect, before a case is tried, facts or issues that only become apparent to us after we have had the opportunity to read the record and the briefs and ponder them long after the battle in the trial court is over. Nevertheless, and recognizing the “distorting effects of hindsight,” Strickland, 466 U.S. at 689, 104 S.Ct. 2052; Brewer v. United States, 609 A.2d at 1140, 1142 (D.C.1992), it should surely have been evident to Cosio’s trial counsel that if A.A.’s proclaimed fear of Cosio could be shown to be false, then her credibility would be severely undermined. A.A.’s seven-year silence, attributed by her to fear, was potentially the prosecution’s Achilles heel. If A.A.’s explanation for her silence could be successfully challenged, then the prosecution’s case would be in serious difficulty.
Under these circumstances, counsel was obliged to determine whether there existed a witness or witnesses likely to have information regarding the existence or nonexistence of A.A.’s proclaimed fear. Investigation of this possibility was not difficult. Cosio himself must have known whether anybody had seen him and A.A. interact with one another; all trial counsel had to do was to ask Cosio.16 The answer to an inquiry on this subject would have revealed the identities of Cosio’s coworkers, and Cosio himself would doubtless have been able to apprise his attorney of A.A.’s unsolicited visits to his place of work and to describe her friendly behavior towards him there. Trial counsel would thus quickly have learned of A.A.’s wish to be around Richard, of her unsolicited visits to him, of the kisses she planted on his cheek, of her affectionate arm around his shoulder, and of her relaxed friendly behavior in his presence. The witnesses to all of this interaction proved to be available, and Co-sio’s § 23-110 (and present) counsel evidently had no difficulty in locating them or in eliciting the information that they were able to provide.
Cosio was entitled to a fair trial, not to a perfect one. He had a right to competent legal representation, not to the matchless barristerial defense that might be had from a modern-day Clarence Darrow. Whether counsel’s failure to grasp that there were readily available areas of investigation through which he could test A.A.’s claim that she feared Cosio was constitutionally deficient performance is not an easy question. Examination of the record as a whole reveals that trial counsel made a serious effort to investigate the case, and that he framed a theory of defense, albeit one that left the main prosecution witness’ credibility almost completely intact. Nev*196ertheless, counsel made a grave and potentially costly omission in his- preparation and presentation. Difficult cases must be decided, and close calls should often be made in favor of the liberty of the citizen. Cf. Watkins v. United States, 846 A.2d 293, 296 (D.C.2004). I conclude that Cosio has satisfied Strickland’s deficient performance prong.
D.- Prejudice.
If- the evidence presented by successor counsel at the § 23-110 hearing had been discovered and utilized by Cosio’s trial attorney, then the course of the trial would have been significantly different. Although it is never easy to divine what would have happened “if’ events had developed differently — here, if the evidence rebutting A.A.’s claim that she feared Cosio had been available to the defense — the potential impact of that evidence, if effectively used, upon the trial and on its outcome would surely have been substantial.
The linchpin of the government’s case was A.A.’s credibility. If A.A.’s testimony was not believed, Cosio could not be convicted. Common sense suggests that the witnesses to the evidently amicable relationship between Cosio and A.A. would have raised a serious question in the jury’s mind regarding A.A.’s claim of fear, and even of her claim of abuse. Would a young teenager seek out, hug, and kiss the cheek of an adult man who has for years abused and tormented her in a most terrifying and exploitive way? Would she act in this manner vis-a-vis a man of whom she was afraid? Do not actions speak louder than words? If A.A. denied the affectionate conduct, her testimony would1 be at odds with that of four apparently fair-minded witnesses. If she acknowledged that their testimony was true, on the other hand, then where, the jury might well ask, was the fear that was supposed to account for A.A.’s seven-year silence?
A.A. might, of course, testify that she had no reason to fear Cosio as long as she did not tell. In other words, the two of them might theoretically have had the cozy and affectionate relationship described by Cosio’s coworkers as long as she went along with, and did not report, the abuse. But this is not at all the scenario that emerged from the government’s theory at trial. This case was not presented as one of “statutory rape” of a willing partner who was too young to give her legal consent. Rather, A.A. was depicted as a desperately unhappy girl, not as a youngster cooperating in an inappropriate romance. She testified that “I didn’t like anything that was going on in my life,” and that “I always wished my life would be like one of my friends or anything.” Then, in a dramatic 17 ending to her testimony on direct examination, Á.A. described her feelings towards Cosio.:
Q. How do you feel about your brother, Richard, right now?
A. I don’t hate him.
Q. Why don’t you hate him?
A. Because it says in the Bible, I don’t remember the verse, but it said, “Again you have heard to love your neighbors and hate your enemies, . but I tell you to love your enemies and pray for those who persecute you.”
(Emphasis added.) Thus, according to A.A., Cosio was an enemy who had persecuted her. This characterization would not have been easy to reconcile with the scene *197at IDP depicted by Cosio’s fellow-employees.
Moreover, the cross-examination of A.A. would no doubt have been quite different if trial counsel had possessed the information that successor counsel subsequently obtained. As previously noted, the transcript portrays A.A. as an intelligent and apparently sincere and credible witness. She was not significantly impeached. With the information provided by Cosio’s coworkers available, the defense would have been in a position to contrast A.A.’s proclaimed emotions, and her explanation of her protracted silence, with her actions.18 Nothing comparable to the questioning suggested in the preceding footnote was attempted at trial, nor could this have been done without the requisite investigation. It is, of course, possible that A.A. could have explained the apparent chasm between word and deed, but it is improbable, to say the least, that her credibility would have emerged as unscathed as it did at trial.
Further, in connection with Strickland’s “prejudice” prong, the testimony of Cosio’s trial counsel is especially significant. The hearing on the § 23-110 motion was an adversarial proceeding. Cosio’s trial attorney was the only government witness. To the extent that deficient performance and prejudice were at issue, it was on the testimony of Cosio’s trial counsel that the government depended in presenting its side of the case. But trial counsel acknowledged on the witness stand
*1981. that testimony about the friendly relationship between Cosio and A.A. would have tended to rebut the picture of physical abuse and fear that A.A. had portrayed;
2. that [trial counsel] did not address the issue whether, in public, A.A. appeared afraid of Cosio or acted as if she was afraid;
3. that it would have been helpful at trial and in closing argument to have testimony negating the “fear factor” between A.A. and Cosio; and
4. that this information would have thrown into question not only the whole issue of A.A.’s delay in disclosure, but also her credibility regarding her claim that she feared Cosio.
These admissions on the part of trial counsel take Cosio a long way towards the showing of prejudice required by Strickland.
The majority suggests, as did the trial judge, that proof of friendly interaction between Cosio and A.A. would have undermined any claim that A.A. had a motive to fabricate.19 I cannot agree. The alleged motive to fabricate did not arise until after A.A. began to associate with Mr. Ledesma in the autumn of 1997 and developed a crush on him, and after Cosio began to interfere with her relationship with Ledes-ma. Most of A.A.’s affectionate activity towards Cosio appears to have preceded A.A.’s visits to Mr. Ledesma. Those visits caused problems and tension between A.A. and Cosio that did not exist at the time of the affectionate activity. The evidence that A.A. liked being around Cosio, at least through the summer and early fall of 1997, tended to show that, at that time, she was neither afraid of him nor acting as though he were a rapist and abuser. The existence of the cordial relationship has far less bearing, however, on whether A.A. subsequently developed a motive to fabricate when she wanted to be with Mr. Ledesma and when Cosio tried to keep the two apart.
In any event, we must deal with reality here. If the coworker witnesses are to be believed, then the amicable atmosphere, unsolicited visits, kissing on the cheek and hugging did in fact take place. This reality presents us with two alternatives, one of which must necessarily be correct. Either
1. A.A. sought out the company of, and acted in an affectionate and friendly manner towards, a man who had abused and persecuted her and of whom she was extremely afraid; or
2. A few months later, A.A. made false and terrible charges against a man — a half-brother — to whom she had quite recently appeared to be friendly.
In other words, A.A. either, astonishingly, liked the company of an abuser and persecutor whom she swore that she feared, or, far less astonishingly, she falsely accused someone to whom, in public, she had long been very nice, but who was now trying to keep her from seeing the man on whom she had developed a crush, and on whom she had apparently become quite dependent. In my opinion, the trial judge and the majority significantly overstate the negative effect that the “affectionate relationship” evidence would have had on the “fabrication,” ie., general denial, defense.
Most significantly, -we are dealing here with a criminal case in which the prosecution must prove the defendant’s guilt beyond a reasonable doubt. The government’s case rested squarely on A.A.’s tes*199timony, and if her credibility could be undermined, a conviction was improbable. But the opportunity to challenge A.A.’s credibility was lost, basically because its existence never occurred to Cosio’s attorney. In my opinion, trial counsel’s failure to obtain, present, and utilize the evidence available from Cosio’s coworkers prejudiced Cosio’s defense within the meaning of Strickland.
The majority suggests that, although Cosio’s trial counsel failed to identify the availability of evidence that A.A. did not fear Cosío, a competent attorney who was aware of that evidence might have elected not to use it because, according to my colleagues, the “coziness” evidence might weaken the defense showing of a motive to fabricate. I do not agree. First, friendliness to Richard before the motive to harm him arose has little bearing on A.A.’s state of mind after he had interfered with her relationship with Mr. Ledesma. It is not at all clear to me that a reasonably competent attorney would give up evidence tending to undermine the accuser’s credibility because the use of that evidence might marginally weaken the fabrication defense. The defense theory in this case had to be that A.A. falsely accused Cosio because, at the time of the accusation, she had a motive to do so. Her previous friendliness to him would tend to show that she did not have any such motive before her relationship with Mr. Ledesma, and would thus reinforce the inference that it was Cosio’s attempt to keep A.A. from seeing Ledesma that precipitated her change of attitude.
Moreover, the majority’s legal theory cannot be reconciled with our decision in Chatmon, a case in which we discussed and rejected the very argument my colleagues are making here:
Strickland recognizes that there is a “wide range of reasonable professional assistance” and establishes a “strong presumption” that counsel has rendered adequate assistance. [Strickland 466 U.S. at 689, 104 S.Ct. 2052], From this language we could conclude that our evaluation is an objective one: if counsel’s action could be justified by a sound trial strategy, it should not be considered deficient, even if it was not defense counsel’s actual trial strategy. We are not persuaded that is the proper course here, however, because “a court deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.” Id. at 690, 104 S.Ct. 2052. Moreover, just as we do not burden counsel’s actual tactical choices with the benefit of “tactics as disclosed by hindsight,” [citations omitted], neither do we salvage them on that basis. Analysis under Strickland is highly fact bound and the presumption created by Strickland is simply that, a presumption, that can be overcome by the facts in a particular case. Therefore, once the record establishes the actual tactical explanation for counsel’s actions, the government [or the court] is not free to invent a better-reasoned explanation of its own.
801 A.2d at 108-09 (emphasis added).
In this case, the trial judge and the majority are attempting to do exactly what Chatmon forbids, namely, to “invent a better-reasoned explanation of [their] own” for trial counsel’s failure to develop a defense, when, in reality, the sole reason for that failure was that this defense did not occur to counsel because he did not do the necessary investigation to lay the groundwork for it. Whether the defense attorney’s “rationale” for his actions in Chat-mon made more or less sense than trial counsel’s failure in this case to grasp the key issue is beside the point; the court *200cannot convert deficient performance into satisfactory representation by inventing an after-the-fact justification that Cosio’s counsel never considered at all. In Chat-mon, counsel at least made a tactical decision, albeit an unsound one; in this case, Cosio’s attorney failed even to obtain the requisite information required to make a tactical decision. Given this failure, I am unable to agree with the majority’s theory that a competent attorney might not have used the evidence of A.A.’s friendly and affectionate relationship with Cosio and that therefore Cosio’s trial counsel was not ineffective.
V.
THE EXCLUSION OF THE 1993 MEDICAL RECORD
Cosio also appeals from the trial judge’s decision to exclude from evidence the proposed testimony by the defense expert, Dr. John Adams, regarding a medical examination of A.A. in 1993, when she was ten years old. Cosio also challenges the exclusion of a record of that examination. The facts relating to this issue are detailed in the majority opinion, but I think it appropriate to add my own reasons for concluding that the judge’s ruling was erroneous.
Dr. Adams was initially qualified as an expert, inter alia, with respect to the interpretation of medical records. Nevertheless, the trial judge disagreed with Dr. Adams’ interpretation of the records which the defense sought to introduce in this case, and especially, with Dr. Adams’ opinion that the physician who conducted the examination of A.A. would probably have visually inspected A.A.’s hymen during a “normal genital/urinary examination.” A.A.’s hymen was found to be in normal condition, and the defense contended that this finding contradicted, or at least tended to contradict, A.A.’s claim that she had been raped by Cosio when she was seven years old. .
The judge’s stated reasons for intervening in this issue and, effectively, taking over the presentation of testimony were, to put it mildly, unusual. As noted by the majority, the judge explained — outside the presence of the jury — that
1. “as a mother of two daughters,” and
2. upon “watching the faces of the women in this courtroom who are observing,”
she was concerned that the expert’s testimony “flies in the face of every experience” and of “common sense.” The judge stated that she would not make a ruling based on what she described as “this knowledge of mine,” but she concluded that further exploration of the issue was required.
The judge appeared to recognize, soon after having invoked her own knowledge as a mother, that she could not use her personal experience as a substitute for expert testimony. But the judge also apparently included in her calculus the perceived facial expressions of unidentified female spectators in the courtroom. These anonymous spectators may or may not have had some knowledge of the subject at hand, and they may or may not have intended to convey, by the looks on their faces, some view regarding Dr. Adams’ testimony. These women had certainly not, however, been qualified as experts, and counsel for Cosio had no opportunity to cross-examine them. Perhaps the judge did not really mean to base her decision, in any significant measure, on the skepticism that she thought she saw on female faces in the courtroom, but the fact is that the quoted remarks led to the unusual sequence of events, set in motion by the judge, that culminated in the exclusion of Dr. Adams’ proposed testimony regarding the 1993 examination of A.A.
*201At the judge’s behest and direction, the prosecutor called Muriel Wolf, M.D., a Children’s Hospital pediatrician, as a rebuttal witness. Dr. Wolf testified that visualization of the hymen during an examination such as that of A.A. was in line with her own personal practice as a pediatrician for some thirty years, and “not outside the protocol.”20 Dr. Wolf further testified— over a hearsay objection which the judge overruled without explanation — that she had spoken with a total of eleven doctors during the past two days regarding their practices, and had learned that
they frequently would look at the genital area, look to see if there was hair, look to see whether the child approaches puberty, look to see whether the clitoris was enlarged. They would not necessarily pull the vulva apart and look at the hymen, and not necessarily look at the urethra.
(Emphasis added.) It was largely on the basis of what Cosio fairly characterizes as “wildly anecdotal hearsay” that the judge decided to exclude the medical record and Dr. Adams’ testimony about it.
The government argues that the physician who performed the examination was not available and that Dr. Adams could not know whether that physician examined the hymen. But when the relevance of evidence is premised on the fulfillment of a condition of fact,
the trial court neither weighs credibility nor makes a finding that the [proponent] has proved the conditional fact by a preponderance of the evidence. The court simply examines all the evidence in the case and decides whether the jury could reasonably find the conditional fact ... by a preponderance of the evidence.
Huddleston v. United States, 485 U.S. 681, 690, 108 S.Ct. 1496, 99 L.Ed.2d 771 (1988). In this case, Cosio argues that the medical record itself, together with the testimony of Dr. Adams and, to some extent, of Dr. Wolf, provided a basis from which an impartial jury could have found, by a preponderance of the evidence, that the 1993 examination of A.A. had included a visual examination of the hymen. At most, the collective wisdom of eleven anonymous physicians canvassed by Dr. Wolf, some of whom would not necessarily have visualized the hymen, went to the weight of Dr. Adams’ testimony, not to its admissibility. Ibn-Tamas v. United States, 407 A.2d 626, 638 n. 23 (D.C.1979). Accordingly, I conclude that the 1993 medical record, as well as Dr. Adams’ testimony about it, should have been admitted into evidence.
VI.
CONCLUSION
For the foregoing reasons, the order denying Cosio’s § 23-110 motion should be reversed and Cosio should be granted a new trial. I apprehend, with more than a little dismay, that Cosio will have to serve thirty-three years to life because his trial counsel failed to use a golden opportunity to challenge and undermine the credibility of Cosio’s accuser. Because, unfortunately in my view, my colleagues in the majority have reached a contrary conclusion, I must respectfully dissent.

. During his trial, Cosio expressed dissatisfaction with his trial counsel, and David Sitomer, Esquire, who had represented Cosio in a *185non-criminal matter, informed the court by letter of Cosio’s dissatisfaction. It does not appear that the judge took any action at all as a result of this letter. Mr. Sitomer represented Cosio at sentencing, and he was initially appointed to represent Cosio on appeal. On November 1, 2000, more than two years after sentencing, Mr. Sitomer’s appointment was vacated and his present counsel entered his appearance in Cosio’s behalf.


. Following his arrest, Cosio was ordered by the court to stay away from A.A. and from Ledesma.


. Because A.A. referred to Cosio as ''Richard/' we likewise use that name in relating her testimony.


. In his opening statement, the prosecutor anticipatéd this evidence:
[A.A.] didn’t tell anybody. She was too scared to tell. She was too scared to say anything. She was too scared to make even a noise. She didn't know what her brother would do to her, so she just kept quiet about it and let it happen.


. The alleged first round of abuse of A.A., which was said to have occurred when she was seven years old, was not charged in the indictment, but was introduced into evidence to show that Cosio had an unusual sexual preference, Dyson v. United States, 97 A.2d 135 (D.C.1953), and to put the charged conduct in context. The alleged beatings were introduced under the doctrine of Drew v. United States, 118 U.S.App. D.C. 11, 331 F.2d 85 (1964).


.Immediately following this exchange, when asked what she was afraid that Richard might do, A.A. responded: "I don’t know, go insane.” In context, this was not an expression of sympathetic concern regarding Cosio’s mental health, as the trial judge seemed to believe, but an obvious elaboration on why *188A.A. claimed to be so afraid of him. As the prosecutor explained in his opening statement,
once again [A.A.] did not tell anyone. She was still too scared of him, too scared of what might happen. She had no idea what he might do. He had a short temper, he had beat[en] her before, and she decided to just keep quiet about it.


. In his brief, Cosio’s attorney represents that according to Superior Court records, Mr. Le-desma and Ms. Medina were married on April 4, 1997, separated on January 12, 1998, and divorced on December 17, 1998.


. Illustrating her point with a very recent incident in her practice, Dr. Lindsay also testified that children would often fail to report *189sexual abuse because they were afraid of their abusers.


. One of the affiants, Jose Garcia, produced a videotape reflecting a trip to King's Dominion in which Cosio and A.A. are said to be shown interacting amicably.


. According to the majority, ''[t]he government could have argued, with some force, that a young girl truly afraid of her half-brother would have acted friendly toward him around his coworkers lest she suffer cruel reprisals from him later.” This contention is unpersuasive, for the majority overlooks the uncontradicted testimony that A.A. went out of her way to be with Richard.


. There was also speculation among the coworkers that A.A.'s mother favored Cosio over her half-siblings, and that the siblings might make up a story against him out of jealousy.


. Trial counsel’s admissions, quoted in the text on pages 191-92, supra, appear to be flatly contrary to the judge’s finding. Counsel did not conclude that the fear issue was unimportant. On the contrary, counsel did not detect the availability of evidence which would have enabled him to deal with it effectively.


. This conclusion cannot, in my view, be reconciled either with A.A.’s testimony, as quoted in this opinion, or with the government's opening statement, closing and rebuttal arguments, and expert testimony.


. In Murray, the Court used the word “egregious.” In my view, this adjective is overused in barristerial and, occasionally, judicial rhetoric, and I prefer a less derisive adjective.


. The prosecutor argued unambiguously, during rebuttal, that A.A.’s fear continued to inhibit her from disclosing the alleged abuse during the period from 1994 to 1997, when she was eleven to fourteen:
[PROSECUTOR]: ... Then when she came back, life went back to the way it was before. Mr. Cosio still ran the show.
[DEFENSE COUNSEL]: Objection, Your Honor.
THE COURT: Overruled.
[PROSECUTOR]: (Continuing.) She was still scared of him. Her mother still agreed with everything he said. She felt she wasn’t safe. She was eleven years old; he was twice her age. He was the man of the household. The abuse began again and the pattern picked up where it had left off.
You can imagine the thoughts that were running through her mind, what will he do if he finds out. She was eleven years old at home alone living with this man. How could she have known what he would do to her if she had told?


. The majority's comment that coworkers would not ordinarily be expected to know much about a man’s relationship with members of his family seems, at least on this record, to require very little in the way of resourcefulness from a defense attorney in a major felony case.


. Or, arguably, melodramatic; the record does not disclose whether or not A.A. was coached with regard to her invocation of the Bible, which prompted a defense motion for a mistrial.


. It would not require an expert on cross-examination, which the author of this opinion most assuredly does not claim to be, to question A.A. along the following lines, and to elicit the following probable responses:
Q. Now, A.A., you testified that you never reported Richard’s abuse in the efficiency apartment because you were afraid of him, correct?
A. Yes, and afraid that my mother wouldn’t believe me.
Q. And then that Richard would learn of your accusation and would then hit you?
A. Right.
Q. And you did not tell the folks at Mount Ann Mission about what Richard had done because you were afraid?
A. True.
Q. And you testified that when you returned to the District, and he started abusing you again, and continued to abuse you for four years, you still did not report it because you were afraid?
A. Yes.
Q. You were close to your older sister, E.A., were you not?
A. Yes.
Q. And she disliked Richard?
A. True.
Q. And when you were fourteen, she was eighteen?
A. Yes.
Q. And you did not tell her what Richard had been doing, because you were afraid of Richard?
A. True.
Q. Now, you believed that Richard was persecuting you, but you testified that you forgave him?
A. That’s right.
Q. And you were desperately unhappy about what he was doing, and you wanted to be happy like your friends?
A. Yes.
Q. Now, A.A., is it not tme that you often visited Richard at work, even when you did not have to?
A. [Presumably] Yes.
Q. Did you not tell Roxanna Fuster that you were bored at home, and that you wanted to come to the office and hang around Richard?
A. [Presumably] Yes.
Q. Isn’t it true that, on your visits, you kissed Richard on the cheek, and put your arm around him?
A. [Presumably] Sometimes.
Q. And Richard was the man who persecuted you and of whom you were afraid?
A. Yes.
Q. And he was the enemy whom you forgave?
A. Yes.


. In reality, a "fabrication defense” is a euphemism for a general denial; "I did not do it, so she must have made it up.”


. Dr. Wolf testified:
Personally, I usually will check the child in terms of genitalia, looking at the external genitalia, then moving to look at the hymen and the urethra. It's not always but usually we will do that.